UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21789 Giordano Investment Trust (Exact name of registrant as specified in charter) 2530 Riva Road, Suite 312, Annapolis, Maryland 31401 (Address of principal executive offices) (Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: September 30 Date of reporting period: July 1, 2010 - June 30, 2011 PROXY VOTING RECORDS Fund Vote CUSIP Meeting Proposed Voted For/Against Security Symbol Number Date Issue Voted On By (Y/N)? Vote Mgmt? Brookline BRKL 11373M-10-7 20-Apr-11 Director nominees Issuer Yes For all For Bancorp Ratify appointment of independent auditor Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 3YR For Approve stock plan Issuer Yes For For Cabot Corporation CBT 127055-10-1 10-Mar-11 Director nominees Issuer Yes For all For Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 3YR For Approve short-term incentive compensation plan Issuer Yes For For Ratify appointment of independent auditor Issuer Yes For For Conoco COP 20825C-10-4 11-May-11 Director nominees Issuer Yes For all For Phillips Ratify appointment of independent auditor Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 1YR Approval of 2011 stock incentive plan Issuer Yes For For Gender expression non-discrimination Shareholder Yes Against For Political contributions Shareholder Yes Against For Report on grassroots lobbying expenditures Shareholder Yes Against For Accident risk mitigation Shareholder Yes Against For Company environmental policy (Louisiana Wetlands) Shareholder Yes Against For Greenhouse gas reduction targets Shareholder Yes Against For Report on financial risks from climate change Shareholder Yes Against For Canadian oil sands Shareholder Yes Against For Deere & Company DE 244199-10-5 23-Feb-11 Director nominees Issuer Yes For all For Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 1YR For Ratify appointment of independent auditor Issuer Yes For For Eastman Chemical Co. EMN 277432-10-0 5-May-11 Director nominees Issuer Yes For all For Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 1YR For Ratify appointment of independent auditor Issuer Yes For For Approve amendment to declassify the Board of Directors Issuer Yes For For Simple majority vote Shareholder Yes Against For Fund Vote CUSIP Meeting Proposed Voted For/Against Security Symbol Number Date Issue Voted On By (Y/N)? Vote Mgmt? El DuPont de DD 263534-10-9 27-Apr-11 Director nominees Issuer Yes For all For Nemours & Co. Ratify appointment of independent auditor Issuer Yes For For On Amended Equity and Incentive plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 1YR For Special shareowner meetings Shareholder Yes For Against Genetically engineered seed Shareholder Yes Against For Executive compensation report Shareholder Yes Against For Eli Lilly & LLY 532457-10-8 18-Apr-11 Director nominees Issuer Yes For all For Company Ratify appointment of independent auditor Issuer Yes For For Approve 2010 executive compensation plan Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 1 YR For Approve annual election of all directors Issuer Yes For For Eliminate all supermajority voting requirements Issuer Yes For For Approve executive officer incentive plan Issuer Yes For For General Electric GE 369604-10-3 27-Apr-11 Director nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Advisory resolution on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 1YR For Cumulative voting Shareholder Yes Against For Future stock options Shareholder Yes For Against Withdraw stock options granted to executives Shareholder Yes Against For Climate change risk disclosure Shareholder Yes Against For Transparency in animal research Shareholder Yes Against For Limited Brands LTD 532716-10-7 26-May-11 Director nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Approval of stock option performance and incentive plan Issuer Yes For For Approval of 2011 cash incentive compensation performance plan Issuer Yes For For Advisory vote on executive officer compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 1YR For Adopt simple majority vote Shareholder Yes Against For Marathon Oil MRO 565849-10-6 27-Apr-11 Director nominees Issuer Yes For all For Corporation Ratify appointment of independent auditor Issuer Yes For For Lower threshold for stockholders to call special meetings Issuer Yes For For Fund Vote CUSIP Meeting Proposed Voted For/Against Security Symbol Number Date Issue Voted On By (Y/N)? Vote Mgmt? Advisory vote on executive officer compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 1YR For Safety report outlining steps to reduce the risk of accidents Shareholder Yes Against For McDonald's MCD 580135-10-1 19-May-11 Director nominees Issuer Yes For all For Corporation Ratify appointment of independent auditor Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of shareholder votes on executive compensation Issuer Yes 1YR For Eliminate super majority for transactions with interested shareholders Issuer Yes For For Eliminate super majority for board of directors Issuer Yes For For Eliminate super majority for shareholder action Issuer Yes For For Eliminate classified board Shareholder Yes For Against Use of controlled atmosphere stunning Shareholder Yes Against For Report on children's nutrition Shareholder Yes Against For Beverage containers Shareholder Yes Against For Merck MRK 589331-10-7 24-May-11 Director nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 3YR For Nucor Corporation NUE 670346-10-5 12-May-11 Director nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Advisory vote on executive officer compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 3YR For Majority vote Shareholder Yes For Against Independent chairman Shareholder Yes For Against PPG Industries, Inc. PPG 693506-10-7 21-Apr-11 Director nominees Issuer Yes For all For Reapprove performance goals under the omnibus incentive plan Issuer Yes For Approve amendment and restatement of ombibus incentive plan Issuer Yes For For Approve executive compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 1YR For Ratify appointment of independent auditor Issuer Yes For For Request of report on community environmental accountability Shareholder Yes Against For Raytheon RTN 755111-50-7 26-May-11 Director nominees Issuer Yes For all For Advisory vote on executive officer compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 1YR For Ratify appointment of independent auditor Issuer Yes For For Fund Vote CUSIP Meeting Proposed Voted For/Against Security Symbol Number Date Issue Voted On By (Y/N)? Vote Mgmt? Shareholder action by written consent Shareholder Yes For Against Executive stock retention Shareholder Yes For Against Lobbying expenses Shareholder Yes Against For Supplemental executive retirement plans Shareholder Yes For Against Ryder System, Inc. R 783549-10-8 6-May-11 Director nominees Issuer Yes For all For Ratify appointment of independent auditor Issuer Yes For For Advisory vote on executive officer compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 3YR For Temple-Inland Inc. TIN 879868-10-7 6-May-11 Director nominees Issuer Yes For all For Advisory vote on executive officer compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 1YR For Ratify appointment of independent auditor Issuer Yes For For Wells Fargo WFC 949746-10-1 3-May-11 Director nominees Issuer Yes For all For and Company Advisory vote on executive officer compensation Issuer Yes For For Advisory vote on frequency of approving executive compensation Issuer Yes 1YR For Ratify appointment of independent auditor Issuer Yes For For Special shareholder meetings Shareholder Yes For Against Cumulative voting Shareholder Yes Against For Independent chairman Shareholder Yes For Against Advisory vote on director compensation Shareholder Yes For Against Investigation and report on internal controls for mortgage servicing operations Shareholder Yes Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Giordano Investment Trust By: (Signature and Title) /s/ Joseph A. Giordano Joseph A. Giordano, Trustee, President, Treasurer, Principal Executive Officer and Principal Financial Officer Date: August 25, 2011
